Champlin, J.
In this case a decree was granted dissolving the marriage between the parties, and awarding alimony in gross to complainant.
Defendant appeals from this decree, and complains especially of that part respecting alimony. It appears from the printed record that the decree below was entered by the consent of defendant by his solicitor. Such a decree is binding upon the parties, unless impeached for fraud or mistake^ and no such claim is advanced on this appeal.
It follows that the decree must be affirmed. As the complainant has filed no brief, costs will not be awarded.
The other Justices concurred.
In this case a rehearing was ordered, and the following opinion filed July 7, 1887:
Campbell, C. J.
This case was heard and decided at the January term, the appeal being dismissed because ■lm c-.... *231appeared to be a consent decree. A showing was afterwards made that this entry was a mistake, and that the consent was merely to waive some matters of technicality. We therefore allowed a rehearing.
TJpon review of the facts, we think complainant made out such a case of personal violence and cruelty as justified the court below in granting a divorce.
The alimony granted was the conveyance of defendant’s interest in a lot of land. This is not a usual method, but we do not see that it does any wrong here. The property is of small value comparatively, and the circumstances of its acquisition render it quite just that complainant should have it. We are not disposed to disturb the decree, and it is affirmed. No costs beyond taxed costs are called for.
The other Justices concurred.